GRAPHENE MONOXIDE COMPOSITIONS OF MATTER AND ELECTRODES COMPRISING THEM
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I, Sub-species Ia, IIb, and IIa in the reply filed on 11/17/2022 is acknowledged. As such, claims 1-8, 10-12, 14, 15, and 17 are under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/25/2021 and 3/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12, 14, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 discloses at least a portion of the oxygen molecules present in the graphene monoxide are incorporated into structures having chemical moieties, wherein the chemical moieties comprise chemical moieties in a crystallographically amorphous phase, and further wherein the chemical moieties are selected from the group consisting of 1,3 dioxetane rings, 1,5-dioxa-cyclooctane rings, 1,4,7-trioxa- cyclononane rings, (3,5,8,10)-tetraoxa-(1,6)-cyclodecadiene rings, or polycarbonyl chains (emphasis added).
There is no disclosure for how this “selection” occurs. How does one of ordinary skill in the art select these moieties? The specifications do not explain this. Further, it appears that these moieties are observed properties that are random and not the result of any kind of “selection”. Paragraph 0081 of the published specifications discloses compositions comprising α-GmO with 1,3 dioxetane rings as C2O2 building blocks are formed most frequently in the synthesis processes described in this disclosure. Further, paragraph 0088 appears to indicate that the transition metal (TM) facilitates the “chemical transformation of C and O atoms and formation of oxygen heterocyclic rings consisting of 1,3 dioxetane rings, 1,5-dioxa-cyclooctane rings, 1,4,7-trioxa-cyclononane rings, (3,5,8,10)-tetraoxa-(1,6)-cyclodecadiene rings, or polycarbonyl chains. The chemical transformation could include catalytic action of TM compounds or their direct chemical reaction with the carbon source atoms”. From this, it appears to one of ordinary skill in the art that the “selection” is dependent on the transition metal used. However, there does not appear to be any indication of which transition metal causes these oxygen configurations or which is preferable (thermodynamically, electrochemically, etc.). 
Finally, all experimental processes disclosed in the specifications explain synthesis procedures for making the claimed composition of matter, however, there is no disclosure for a “selection” as to the claimed chemical moieties. How does one select the oxygen molecules of the graphene monoxide to be incorporated into selected chemical moieties? Where do these moieties even come from? They do not appear to be additives. The Examiner invites the Applicant to highlight specific passages in the specification that describe this “selection” clearly.
Claims 2 and 5 disclose the crystal structures display a “selected area electron diffraction signature selected” from the group consisting of various peak locations. As with claim 1, these are peak locations and cannot be selected because they are properties. How would they be “selected”?
Claims 3, 4, 6-8, 10-12, 14, 15, and 17 are also rejected under 35 USC 112(a) for their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12, 14, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses at least a portion of the oxygen molecules present in the graphene monoxide are incorporated into structures having chemical moieties, wherein the chemical moieties comprise chemical moieties in a crystallographically amorphous phase, and further wherein the chemical moieties are selected from the group consisting of 1,3 dioxetane rings, 1,5-dioxa-cyclooctane rings, 1,4,7-trioxa- cyclononane rings, (3,5,8,10)-tetraoxa-(1,6)-cyclodecadiene rings, or polycarbonyl chains (emphasis added).
There is no disclosure for how this “selection” occurs. How does one of ordinary skill in the art select these moieties? The specifications do not explain this. Further, it appears that these moieties are observed properties that are random and not the result of any kind of “selection”. Paragraph 0081 of the published specifications discloses compositions comprising α-GmO with 1,3 dioxetane rings as C2O2 building blocks are formed most frequently in the synthesis processes described in this disclosure. Further, paragraph 0088 appears to indicate that the transition metal (TM) facilitates the “chemical transformation of C and O atoms and formation of oxygen heterocyclic rings consisting of 1,3 dioxetane rings, 1,5-dioxa-cyclooctane rings, 1,4,7-trioxa-cyclononane rings, (3,5,8,10)-tetraoxa-(1,6)-cyclodecadiene rings, or polycarbonyl chains. The chemical transformation could include catalytic action of TM compounds or their direct chemical reaction with the carbon source atoms”. From this, it appears to one of ordinary skill in the art that the “selection” is dependent on the transition metal used. However, there does not appear to be any indication of which transition metal causes these oxygen configurations or which is preferable (thermodynamically, electrochemically, etc.). 
Finally, all experimental processes disclosed in the specifications explain synthesis procedures for making the claimed composition of matter, however, there is no disclosure for a “selection” as to the claimed chemical moieties. How does one select the oxygen molecules of the graphene monoxide to be incorporated into selected chemical moieties? Where do these moieties even come from? They do not appear to be additives. The Examiner invites the Applicant to highlight specific passages in the specification that describe this “selection” clearly.
Claims 2 and 5 disclose the crystal structures display a “selected area electron diffraction signature selected” from the group consisting of various peak locations. As with claim 1, these are peak locations and cannot be selected because they are properties. How would they be “selected”? Further, “0.38-0.33 Å-1” is not an appropriate range. 
Claim 6 discloses a “carbon-oxygen vibrational”. What is a vibrational? Does the Applicant mean a vibration line, peak, or signature?
Claims 3, 4, 7-8, 10-12, 14, 15, and 17 are also rejected under 35 USC 112(a) for their dependence on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0344399.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729